Citation Nr: 0513621	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel




INTRODUCTION

The veteran served on active duty in the Army from October 
1978 to October 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision which denied service connection 
for residuals of a concussion and residuals of a right eye 
injury.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran currently has 
any residuals of a concussion sustained during military 
service.

2.  The veteran is not shown to have residuals of a right eye 
injury which are linked to his military service.


CONCLUSIONS OF LAW

1.  Residuals of a concussion were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a right eye injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claims.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in August 2002 
that informed him of the type of information and evidence 
necessary to establish entitlement to service connection.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
August 2002 VCAA letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, employment records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the August 2002 letter informed the veteran as to the 
specific records or evidence that was needed to support the 
claims, and also provided details regarding how to submit 
such evidence to VA.  He was informed that he should submit 
additional medical evidence which was pertinent to his 
appeal.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the April 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided where 
necessary.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  There can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its duties to the veteran as set forth in 
the VCAA.

II.  Service connection for residuals of a concussion

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The veteran asserts that he has residuals from a concussion 
which he sustained while he was playing basketball during his 
military service.  His service medical records are negative 
for any neurological or musculoskeletal condition at the time 
of his entry into active duty.  Records from June 1980 note 
that he fell on his head and neck while he was playing 
basketball.  He complained that his right elbow was also 
swollen as a result of the incident.  On examination he had 
limited range of motion of his head and was able to turn it 
only a slight bit to either side because of pain.  No 
swelling and no edema were noted, and there was no 
discoloration.  He was painful to touch on the back part of 
his head, and there appeared to be one or two bumps on the 
back of his head.  His right elbow had slight swelling with 
no discoloration, no edema, and no tenderness.  He had no 
difficulty answering questions.  He reported a headache since 
the previous Friday.  It was indicated that he had no 
problems sleeping, but his muscles seemed strained and he 
complained of painful movement.  He was oriented but had a 
lump over the left occipital area which was painful to 
palpation.  There was decreased range of motion in flexion of 
the neck.  The assessment was a concussion.  X-rays of the 
skull were normal.  There is no further indication of medical 
treatment associated with this injury.  In October 1981, at 
the time of separation from service, a physician reviewed the 
file and indicated that the health records had been reviewed 
and a physical examination was not required.

Post-service medical records show that the veteran was 
injured in October 2001 when he fell through a roof and into 
a building while he was working at a job.  Subsequent medical 
records, both private and VA, establish that he suffered an 
L1 compression fracture from this incident.  Surgery was not 
required and he was discharged five days later wearing a 
"clam shell" brace.  Subsequently, in October 2001, he had 
complaints of shortness of breath and he reported back pain 
and occasional paraesthesias in his left leg.  He was 
diagnosed with dyspnea of uncertain etiology.  In November 
2001 he reported experiencing bifrontal headaches off and on 
over the previous month since his fall.  He was diagnosed 
with acute muscle tension headache.  Records from 2002 show 
complaints of neck, back, and hip pain, with difficulty 
ambulating.  In August 2002 he reported that he sometimes 
experienced a stinging that started at the back of his head 
and went down his neck and developed into a migraine.  He 
said that this had occurred since his accident in October 
2001.  He further reported musculoskeletal pains and muscle 
spasms since his 2001 accident, and said he had limited range 
of movement particularly in the left side of his neck.  

Upon consideration of the above evidence, the Board finds 
that service connection for residuals of a concussion is not 
warranted.  While a concussion is shown in the service 
medical records, the condition appears to have been acute and 
transitory as no follow-up treatment is shown after the 
initial injury.  At the time of separation, an examining 
physician indicated that no physical examination was required 
following review of the claims file.  Post-service medical 
records associated with the claims file show no evidence of 
treatment for any symptoms which might be associated with a 
concussion until 2001, approximately 20 years after service.  
The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
symptoms which might be associated with the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  None of the 
post-service medical evidence of record provides a link 
between any current disability and any incident of service.  
The veteran has not been diagnosed with any residuals of a 
concussion.  One requirement for service connection is that 
the current existence of the claimed condition be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F3d 1328 
(1997).  Moreover, the evidence of record suggests that the 
veteran's current disability is associated with an October 
2001 accident, and not with any incident of military service.

The veteran has asserted that he has residuals of a 
concussion and that such are related to his military service.  
However, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence which 
suggests that residuals of a concussion are currently present 
and are related to military service, service connection is 
not warranted.

The Board finds that a VA examination with opinion is not 
warranted for this claim, as there is no competent medical 
evidence which indicates that residuals of a concussion 
currently exist and are the result of any event, injury, or 
disease occurring in service.  There are no proven predicate 
facts upon which a doctor could make a competent medical 
opinion on any relationship between residuals of a concussion 
and service.  See 38 C.F.R. § 3.159(c)(4).

The preponderance of the evidence is against the claim for 
service connection for residuals of a concussion.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Service connection for residuals of a right eye injury

Medical records from the time of the veteran's entry into 
active service show that he had uncorrected bilateral visual 
acuity of 20/25 and wore glasses for myopia.  In October 1978 
he was found to have right eye uncorrected visual acuity of 
20/40-1.  In December 1978 he had complaints of blurred 
vision.  In June 1980 he was diagnosed with a laceration of 
the sclera and subconjuctival hemorrhage of the right eye 
after being struck in the eye with a butter knife.  Traumatic 
iritis was also assessed.  Hematoma was found to be present 
in the cornea, and he had complaints of blurred vision.  
Records from July 1980 show brown pigment in the sclera.  No 
further medical treatment for the right eye is shown during 
service, and as indicated above a physician reviewed the file 
at the time of separation from service and indicated that the 
health records had been reviewed and a physical examination 
was not required.

In VA outpatient treatment records dated in August 2002, the 
veteran reported that he had experienced some blurry vision 
in his right eye for the previous four or five months.  He 
said the blurriness went away by itself, and he sometimes had 
left eye blurriness also.

In February 2003, the veteran was given a VA eye examination.  
He reported that his right eye vision had been worse than his 
left eye vision for quite some time, and at least since the 
incident in service.  He indicated his belief that his right 
eye had never completely returned to normal since the 
incident.  He had no eye pain and no past ocular history.  
His vision with correction in the right eye was 20/20-2, and 
was 20/20 with correction in the left eye.  Without 
correction he was 20/30 in each eye at distance and 20/25 in 
each eye at near.  Following examination which was within 
normal limits, the examiner's diagnosis was low myopia with 
good best corrected visual acuity.  The examiner commented 
that there were no signs of old right eye trauma, with the 
best corrected visual acuity in the right eye being 
equivalent to that in the left.  It was further indicated 
that there were no signs of a corneal scar to indicate a 
significant laceration.

A private medical record from June 2003 indicated a right eye 
visual acuity of 20/30 with glasses, and a left eye visual 
acuity of 20/20 with glasses.

Based on the above evidence, the Board finds that service 
connection for residuals of a right eye injury is not 
warranted.  Service medical records show the presence of 
myopia at the time of the veteran's entry into service, and 
indicate that he sustained a right eye wound during service.  
Post-service medical records are negative for complaints of a 
right eye condition until 2002, over 20 years after service.  
A 2003 VA examination diagnosed low myopia, and indicated 
that best corrected visual acuity was approximately the same 
in both eyes.  As mentioned previously, myopia was known to 
be present at the time of entry into service.  The examiner 
found no indication of the presence of residuals of an old 
right eye trauma which was related to military service.  
There is no other competent evidence of record which links 
any current right eye condition to military service.

The veteran has asserted that he has residuals of a right eye 
injury and that such are related to his military service.  
However, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.  In the absence of 
competent medical evidence establishing that the veteran 
currently has residuals of a right eye injury which are 
related to his military service, service connection is not 
warranted.

The preponderance of the evidence is against the claim for 
service connection for residuals of a right eye injury.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for residuals of a concussion is denied.

Service connection for residuals of a right eye injury is 
denied.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


